DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-12 objected to because of the following informalities:  both claims #5 should be renumbered to increase by 1 after every claim. Please renumber accordingly.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5(first), and 6is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cannaverde (US D557117).
Regarding claim 1, Cannaverde teaches a plate having a top side, a bottom side, a first edge, a second edge, a third edge and a fourth edge, the first and second edges being positioned opposite of each other, the plate being comprised of a rigid material; the plate having an opening extending 

    PNG
    media_image1.png
    633
    637
    media_image1.png
    Greyscale

Regarding claim 3, Cannaverde teaches the plate has four corners, each of the corners being rounded (see annotated figure below)
Regarding claim 4, Cannaverde teaches the plate has a plurality of corner apertures therein extending through the top and bottom sides, the plate having four corners, each of the four corners having one of the corner apertures positioned adjacent thereto, each of the corner apertures having a diameter between 0.20 inches and 0.30 inches (see annotated figure below).
Regarding claim 5 (first), Cannaverde teaches a pair of fold lines being positioned in the plate and extending from the third edge to the fourth edge, the fold lines facilitating the bending of the plate along the fold lines, the fold lines being spaced from each other and dividing the panel into a first section including the first edge, a second section including the second edge and a third section positioned between the first and second sections (see annotated figure below).
Regarding claim 6, Cannaverde teaches the plate has a pair of slots therein, each of the slots being equally spaced from the third and fourth edges, one of the slots being positioned adjacent to the first edge and one of the slots being positioned adjacent to the second edge (see annotated figure below).

    PNG
    media_image2.png
    585
    544
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 (second) are rejected under 35 U.S.C. 103 as being obvious to try. Through routine testing and experimentation, it would have been obvious to try a variety of width and lengths. It would have been found that the ideal width from the first edge to the second edge would be between 7-9 inches, the length from the third edge to the fourth edge would be between 3-5 inches, and the third section having a width between 2-4 inches.
Regarding claim 7, Cannaverde, as modified, teaches each of the slots is elongated along a line extending through the first and second edges, each of the slots having a narrow portion and a wide portion, wherein the wide portions are configured to receive the head of a fastener such that the fastener can be slid into an associated narrow portion (see annotated figure below).

    PNG
    media_image3.png
    585
    509
    media_image3.png
    Greyscale

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannaverde in view of Magnusson (US 7121417).
Regarding claim 8, Cannaverde fails to teach a pair of sleeves being formed in the plate, the sleeves each being elongated and being orientated parallel to the third edge, one of the sleeves being positioned adjacent to the first edge and one of the sleeves being positioned adjacent to the second edge, each of the sleeves having a pair of open ends and being configured to receive a bracket attachable to a post.
Magnusson teaches a pair of sleeves (fig. 1, elements 17) being formed in the plate (fig. 1, element 23), the sleeves each being elongated and being orientated parallel to the third edge (fig. 1, element 15), one of the sleeves being positioned adjacent to the first edge and one of the sleeves being 
It would have been prima facie obvious before the effective filing date of the claimed invention to have included the invention of Cannaverde with Magnusson. Doing so would allow a sleeve to be added to the plate of Cannaverde. This would further allow for a space to receive a bracket allowing for a more secure attachment.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannaverde in view of Magnusson and being obvious to try.
Regarding claim 9, Cannaverde teaches a plate having a top side, a bottom side, a first edge, a second edge, a third edge and a fourth edge, the first and second edges being positioned opposite of each other, the plate being comprised of a rigid material, the plate having four corners, each of the corners being rounded; the plate having a plurality of corner apertures therein extending through the top and bottom sides, each of the four corners having one of the corner apertures positioned adjacent thereto, each of the corner apertures having a diameter between 0.20 inches and 0.30 inches; a pair of fold lines being positioned in the plate and extending from the third edge to the fourth edge, the fold lines facilitating the bending of the plate along the fold lines, the fold lines being spaced from each other and dividing the panel into a first section including the first edge, a second section including the second edge and a third section positioned between the first and second sections, each of the first and second sections having a same width as each other, the plate having a pair of slots therein, each of the slots being equally spaced from the third and fourth edges, one of the slots being positioned adjacent to the first edge and one of the slots being positioned adjacent to the second edge, each of the slots being elongated along a line extending through the first and second edges, each of the slots having a narrow portion and a wide portion, wherein the wide portions are configured to receive the head of a fastener such that the fastener can be slid into an associated narrow portion; the plate having an opening 
Cannaverde fails to teach the plate having a width from the first edge to the second edge between 7.0 inches and 9.0 inches and a length from the third edge to the fourth edge between 3.0 inches and 5.0 inches, the third section having a width between 2.0 inches and 4.0 inches; a pair of sleeves being formed in the plate, the sleeves each being elongated and being orientated parallel to the third edge, one of the sleeves being positioned adjacent to the first edge and one of the sleeves being positioned adjacent to the second edge, each of the sleeves having a pair of open ends and being configured to receive a bracket attachable to a post.
Magnusson teaches the sleeves each being elongated and being orientated parallel to the third edge, one of the sleeves being positioned adjacent to the first edge and one of the sleeves being positioned adjacent to the second edge, each of the sleeves having a pair of open ends and being configured to receive a bracket attachable to a post.
It would have been prima facie obvious before the effective filing date of the claimed invention to have included the invention of Cannaverde with Magnusson. Doing so would allow a sleeve to be 
Magnusson fails to teach the plate having a width from the first edge to the second edge between 7.0 inches and 9.0 inches and a length from the third edge to the fourth edge between 3.0 inches and 5.0 inches, the third section having a width between 2.0 inches and 4.0 inches; a pair of sleeves being formed in the plate.
Through routine testing and experimentation, it would have been obvious to try a variety of width and lengths. It would have been found that the ideal width from the first edge to the second edge would be between 7-9 inches, the length from the third edge to the fourth edge would be between 3-5 inches, and the third section having a width between 2-4 inches.
Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannaverde in view of Hagerty (US 9565850).
Regarding claim 10, Cannaverde teaches the plate has a top side, a bottom side, a first edge, a second edge, a third edge, and a fourth edge (see annotated figure above).
Cannaverde fails to teach a method stabilizing a trap including the steps of: providing a body trap including a pair of jaws, a trigger engaging the jaws, and a torsion spring being attached to the jaws; engaging the torsion spring with a plate, , the torsion spring including a plurality of loops, the loops being attached to the plate such that arms of the torsion spring extends away from the fourth edge; and positioning the third edge on a ground surface such that an animal receiving orifice of the body trap is vertically orientated.
Hagerty teaches a method stabilizing a trap including the steps of: providing a body trap including a pair of jaws, a trigger engaging the jaws, and a torsion spring being attached to the jaws; engaging the torsion spring with a plate, , the torsion spring including a plurality of loops, the loops being attached to the plate such that arms of the torsion spring extends away from the fourth edge; and 
It would have been prima facie obvious before the effective filing date of the claimed invention to have included the invention of Cannaverde with Hagerty. Doing so would allow for further knowledge of a method on how to use the trap. This would allow for the plate of Cannaverde to be used to set a trap, hopefully, obtaining an animal afterwards.
Regarding claim 11, Cannaverde, as modified, teaches the step of engaging the torsion spring with the plate further includes the plate (see annotated figure above) having an opening extending therethrough, the opening being equally spaced from the first and second edges, the opening being positioned nearer to the fourth edge than the third edge, the opening having a distal edge with respect to the fourth edge, a pair of slits extending through the distal edge, the slits being spaced from each other such that a flange is defined between the slits, the flange extending around the loop of the torsion spring (see annotated figure above).
Regarding claim 12, Cannaverde, as modified, teaches the step of engaging the torsion spring with the plate further includes a tab being attached to and extending away from the fourth edge (Hagerty-claims 1-4), the tab being positioned between a middle portion of the panel and the first edge, the tab having a break therein aligned with the fourth edge and extending toward the first edge to define a free section of the tab extending along the fourth edge, the free section being bendable around the arm of the torsion spring to inhibit movement of the torsion spring relative to the plate (see annotated figure above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record shows a variety of animal trap stabilizing device and the like.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS LEO SENECZKO/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644